FILE COPY




                                  No. 07-15-00128-CV


Le Nguyen                                  §   From the 17th District Court
 Appellant                                       of Tarrant County
                                           §
v.                                             September 22, 2015
                                           §
Elena Lopez, Individually and as of            Opinion Per Curiam
Representative of and on behalf of         §
The Estate of Jeanette Lopez and
Caristina and Miguel Lerma,
Individually and on behalf of Bernice
Lerma, a minor, and on behalf of all
known heirs
  Appellee
                                    J U D G M E N T

      It is hereby ordered, adjudged and decreed that this appeal be abated and

removed from this Court’s docket.

                                         oOo